Citation Nr: 0405492	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to August 
1961.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  At present, the case is before the Board for 
appellate adjudication.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO in May 2003.  A copy of the 
hearing transcript issued following the hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran has current bilateral hearing loss disability 
due to in service noise exposure and acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claims were pending 
on the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the Board 
notes that collectively, via the March 2001 RO letter, the 
December 2002 rating decision, the February 2003 statement of 
the case, and the October 2003 and November 2003 supplemental 
statements of the case, the veteran was provided with 
information regarding the evidence needed to substantiate his 
claim.  The veteran has been given the opportunity to 
identify additional relevant evidence that may substantiate 
his claim, including during the May 2003 RO hearing.  And, 
via the March 2001 RO letter, he was provided with specific 
information concerning the new VA duties per VCAA.  The 
notification requirement has therefore been satisfied.

The Board notes that in the present case, the National 
Personnel Records Center (NPRC) has indicated that the 
appellant's service administrative and medical records had 
been destroyed by the 1973 fire at the NPRC facility in St. 
Louis.  While the absence of the veteran's service medical 
records is clearly not helpful to the veteran's claim, the 
absence of those records does not preclude the granting of 
service connection.  However, where, as here, the service 
medical records are lost through no fault of the claimant's, 
the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records and 
additional VA examinations and records have been obtained and 
associated with the claims file.  The veteran has been given 
the opportunity to identify additional relevant evidence that 
may substantiate his claim, including during the May 2003 RO 
hearing.  He has been given the benefit of a VA examination 
in September 2002.  In a January 2004 signed statement, the 
veteran indicated that he had no further evidence to present 
to the Board.  At this time, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the claim on appeal.  Thus, the duty to assist requirement 
has been satisfied as well.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the Court held that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
Upon review of the claims folder, the Board notes that the 
veteran was supplied with a letter explaining the VCAA in 
March 2001 before his unfavorable December 2002 rating 
decision.

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases of the nervous 
system, including sensorineural hearing loss, if manifested 
to a compensable degree within a one year period of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

With respect to the medical evidence of record, the post-
service evidence shows that the veteran's current hearing 
impairment meets the requirements for a hearing disability 
for VA purposes under 38 C.F.R. § 3.385 (2003).  
Specifically, a May 1999 report from Ear Nose and Throat 
Physicians of North Mississippi shows the veteran's pure tone 
thresholds, in decibels, for the left ear were 50, 55, 60, 
70, 75 and for the right ear were 45, 50, 55, 70, 70, both 
measured at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Furthermore, an unidentified medical report in 
April 2001, dated January 1997, notes the veteran has, "loss 
of hearing due to his being a crew chief in the Air Force, on 
a B-52."  The veteran DD Form 214 reflects that his military 
specialty was aircraft mechanic.   

A VA medical examination performed in September 2002 at the 
Memphis, Tennessee VA medical center (VAMC) diagnosed the 
veteran with mild to severe sensorineural hearing loss 
bilaterally.  The September 2002 VA medical examination shows 
the veteran's pure tone thresholds, in decibels, for the left 
ear were 55, 65, 65, 65, 80, and for the right ear were 45, 
60, 55, 60, 70, both measured at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively.  Speech recognition scores using 
the Maryland CNC word list were 84 percent for the right ear 
and 76 percent for the left ear.  In the opinion of the VA 
examiner the veteran's hearing, "could have been damaged 
while working on the flight line while in the military, 
however, the constant exposure to noise as a mechanic in 
civilian life would also have contributed to the loss."

In May 2003, the appellant, accompanied by his accredited 
representative, presented testimony at a hearing on appeal 
before a Decision Review Officer at the RO.  On that 
occasion, the veteran testified that he performed mechanic 
work as a B52 bomber mechanic for two and one half years.  He 
noted that he was not provided adequate protection or his 
ears.  It was further pointed out that the veteran inspected 
the planes while the engines were running.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that a 
favorable decision is in order in this case.  The veteran's 
service medical records are unavailable and it appears that 
such records have been lost or misplaced.  As such, the Board 
has a heightened duty to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In this regard, the Board finds that there is reasonable 
doubt in this case that must be resolved in the veteran's 
favor.  In the VA medical opinion described above, the Board 
notes that the examiner indicated that the veteran's hearing 
loss might be related to noise exposure from working on the 
flight line while in the military.  The Board does not 
dispute that the veteran was exposed to excessive noise 
during his active military service.  While the VA examiner 
did not opine that the veteran's current hearing loss is 
totally due to noise exposure in service, it is significant 
to note that the examiner did not opine that the veteran's 
hearing loss is not at least, in part, due to service.  In 
fact, while two of the statements do appear to be somewhat 
equivocal, it is clear from those two opinions that the 
difficulty in addressing the question of causality is, in 
part, because of the absence of the veteran's service medical 
records.  The Board is cognizant of the expressed difficulty 
the examiner had in rendering an opinion regarding causation 
in view of the many variables in this case to include the 
absence of any service medical records, the documented 
hearing loss many years after service, as well as the 
veteran's probable history of noise exposure after service.  
However, where there is reasonable doubt in a case, the 
Board, as noted above, must resolve such doubt in the 
veteran's favor.  Based on this medical opinion, and with no 
reason to doubt the credibility of the veteran's statements 
regarding noise exposure during service, the Board finds that 
his current hearing loss disability is a consequence of 
acoustic trauma while on active duty.  In making this 
determination, all benefit of the doubt has been resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  Thus, service 
connection for bilateral hearing loss is warranted.  38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



